Citation Nr: 0206916	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  00-22 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to January 
1946, including internment as a prisoner of war (POW) of the 
Japanese government from May 1942 to August 1945.  He died on 
March [redacted], 2000.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant testified at a Board videoconference hearing in 
April 2001.  The issue presented was remanded by the Board in 
a July 2001 decision. 

Although the veteran's appeal also originally included the 
issue of entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 (West 1991), this 
issue was denied in the July 2001 Board decision and is 
therefore no longer in appellate status.  


FINDINGS OF FACT

1. The veteran was a prisoner of war during World War II.

2.  The veteran died on March [redacted], 2000; his death certificate 
lists the immediate cause of death as a ruptured abdominal 
aneurysm.

3.  At the time of the veteran's death, service connection 
had been established for the following disabilities:  anxiety 
reaction with gastric symptoms, rated as 30 percent 
disabling; psoriasis, vulgaris, rated as 30 percent 
disabling; arthritis of both shoulders, rated as 20 percent 
disabling each; arthritis of both ankles, both wrists, left 
knee and cervical spine, all separately rated as 10 percent 
disabling; otitis media arthralgia of the right knee and 
myalgia of both thighs and legs, all rated as noncompensable.  
A combined service-connected disability rating of 90 percent 
was in effect.

4.  An etiological relationship has not been demonstrated 
between the veteran's ruptured abdominal aneurysm and a 
service-connected disability.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.


CONCLUSIONS OF LAW

1.  The veteran's ruptured abdominal aneurysm was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 1991 & Supp.2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001). 

2. The veteran's ruptured abdominal aneurysm was not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
examination reports, private and VA medical opinions, VA 
outpatient treatment and hospitalization records, and private 
medical records.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 
Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for the cause of the 
veteran's death.  The discussions in the rating decision, 
statement of the case, two supplemental statements of the 
case, and two letters from the RO to the appellant dated 
February and July 2001 informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Where a service-connected disability affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
presumed. 38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Moreover, for veterans who were interned or detained 
as prisoners of war for not less than 30 days, certain 
diseases are presumed to have been incurred in service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran died on March [redacted], 2000, at the age of 79.  The 
certificate of death lists the immediate cause of death as a 
ruptured abdominal aneurysm.  No autopsy was performed.  

At the time of the veteran's death, service connection had 
been established for the following disabilities:  anxiety 
reaction with gastric symptoms, rated as 30 percent 
disabling; psoriasis, vulgaris, rated as 30 percent 
disabling; arthritis of both shoulders, rated as 20 percent 
disabling each; arthritis of both ankles, both wrists, left 
knee and cervical spine, all separately rated as 10 percent 
disabling; otitis media arthralgia of the right knee and 
myalgia of both thighs and legs, all rated as noncompensable.  
A combined service-connected disability rating of 90 percent 
was in effect.

The Board first notes that there is no suggestion from 
service medical records and post-service medical records that 
an abdominal aneurysm was manifested during service, and the 
appellant does not contend otherwise.  Instead, the 
appellant's essential argument is that the veteran's service-
connected disabilities, specifically the trauma he 
experienced as a POW in World War II, caused his death.  In 
her substantive appeal and at the April 2001 videoconference 
board hearing, the appellant stated that the veteran had 
chronic problems with his stomach following service as a 
result of his time in service, including time as a POW.  In 
addition to the appellant's statements, the record includes a 
letter from the veteran's stepdaughter who stated that as a 
result of his internment as a POW during service, the veteran 
contracted jungle rot.  She remembered seeing the veteran 
cough up blood and witnessed him having severe stomach 
problems to the extent that she thought he was going to die. 

However, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for the cause of the veteran's death.  The 
medical evidence shows that the veteran's death was not 
caused by or in any way related to his prisoner of war 
experience or to any of his service connected disabilities.  
In a November 2001 VA medical report, the examiner, after 
reviewing the medical records, opined that there was no 
contribution from the veteran's service activities in the 
development of an abdominal aortic aneurysm.  The examiner 
opined that if he had an abdominal aortic aneurysm which 
ruptured, it was not related to any injury or experience 
sustained in service.  

The record also includes a February 2001 statement by Marc A. 
Passman, M.D. of Vanderbilt University Hospital, who prepared 
the veteran's death certificate.  In responding to the 
appellant's question as to whether the abdominal aortic 
aneurysm was caused by "the stress and strain that his body 
went through with the years of continuous diarrhea among all 
the other diseases that ravaged his body," including 
"having gone through so much trauma, e.g. as a POW he lost 
down to 85 pounds, contracted amoebic dysentery, having 50 
years of irritable bowel syndrome, (and) traumatic stress 
syndrome," Dr. Passman opined that although there are many 
causes of abdominal aortic aneurysm, the medical conditions 
appellant described were not typically associated with 
abdominal aortic aneurysms.  

The totality of the competent medical evidence weighs against 
a finding that the cause of the veteran's death was related 
to his active duty service.  There is no basis for finding 
that the underlying cause of the veteran's death was incurred 
in the veteran's service or that it may be presumed to have 
been incurred in such service.  The medical evidence is also 
clearly against a finding of any etiological relationship 
between the veteran's service-connected disabilities and the 
cause of his death.  Moreover, while the Board acknowledges 
that the veteran received treatment for his multiple service-
connected disabilities following service, including treatment 
at VA medical centers in Nashville, Tennessee and Louisville, 
Kentucky, the record is void of any competent medical 
evidence showing that his service-connected disabilities were 
the immediate or underlying cause of his death, or that they 
accelerated or contributed to his death in any manner. 

The Board notes the opinions of the appellant and the 
veteran's stepdaughter that the veteran's multiple service-
connected disabilities caused his death, however, the 
appellant and the veteran's stepdaughter do not appear to 
have any medical expertise, and as such, are not competent to 
offer an opinion as to medical etiology for the cause of his 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons may be competent to provide an eyewitness 
account of a veteran's visible symptoms, but they are simply 
not capable of offering evidence that requires medical 
knowledge).

The Board sympathizes with the appellant and acknowledges the 
veteran's honorable service and prisoner of war experience 
which did in fact result in a number of disabilities.  
However, based on the record the Board is compelled to find 
that the preponderance of the evidence is against the 
appellant's claim that the veteran's service-connected 
disabilities caused, or substantially or materially 
contributed to, the cause of the veteran's death.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  



ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

